Citation Nr: 0406325	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  99-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1942 to July 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In correspondence received in August 2001, the appellant 
indicated that she no longer desired a hearing.  Thus, the 
hearing request is withdrawn.  

This case has previously come before the Board.  In October 
2001, the Board denied service connection for the cause of 
death.  The Board decision notes that a temporary stay had 
been imposed on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, to include the appellant's claim.  In a recent 
decision, the U.S. Court of Appeals for the Federal Circuit 
(the Court) lifted the stay.  See National Org. of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II).  

The Secretary and the appellant (the parties) filed a joint 
motion for remand.  In October 2002, the Court vacated the 
Board's October 2001 decision pertaining to entitlement to 
service connection for the cause of death.  The case has been 
returned to the Board for further appellate review consistent 
with the Order.  

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part




REMAND

The AOJ has not issued a VCAA letter in regard to the issues 
on appeal.  See VAOPGCPREC 
8-2003.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ shall comply with the joint 
motion.

2.  The AOJ shall obtain a copy of the 
appellant's application for Social 
Security benefits, to include any date 
stamp of that document.  (The Board is 
aware that medical records are not 
available.)

3.  The AOJ should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
should be issued pertaining to the 
issues on appeal.  

4.  The appellant is advised that if 
there is evidence in support of the 
claim, she must submit the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


